Case 1:20-cr-00018-RMB Document 33-11 Filed 04/23/21 Page 1of1

2/22/2021

Marc Barber
[Type the sender company name]
Belton, Missouri 64012

The Honorable Richard M. Berman.
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

Your Honor,

My name is Marc Barber; | am a pilot by profession and have operated in the Command-Captain position for
over 20 Years in my career, including educator and evaluator positions for various operators. | have
personally known Jonatan Correa a for over ten Years and am writing this letter in connection with his guilty
plea and subsequent sentencing.

| consider Jonatan not just a friend but a selfless individual. On a personal level among many other such
things he assisted me in a 12 Month Basement and deck project and then painted my entire house for free
because that is who he is. In the time that | have known him he has been exemplary and dedicated, to his
Family obligations, friends and to his employees all of whom rely on him.

Jonatan has always been generous and giving, occasionally to his own detriment and in my humble opinion
this plays no small part in the situation he now finds himself in.

Marc Barber

Captain, ATPL, Gulfstream 450, Hawker 4000.
